                   Case 20-10343-LSS        Doc 4660       Filed 05/18/21      Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE



    In re:                                                  Chapter 11

    BOY SCOUTS OF AMERICA AND                               Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC
                                                            (Jointly Administered)
                          Debtors.1



                                         NOTICE OF SERVICE

             PLEASE TAKE NOTICE that on May 17, 2021, The Church of Jesus Christ of Latter-

Day Saints, a Utah Corporation Sole, caused true and correct copies of the following documents

to be served upon the individual listed on Exhibit A in the manner indicated:

            The Church of Jesus Christ of Latter-Day Saints’ First Set of Requests for Admission

            The Church of Jesus Christ of Latter-Day Saints’ First Set of Requests for the Production
             of Documents

            The Church of Jesus Christ of Latter-Day Saints’ First Set of Interrogatories to Certain
             Insurers



                                                           /s/ Michael J. Merchant
                                                           Michael J. Merchant (No. 3854)




1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
      identification number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The
      Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.


RLF1 25333622v.1
                   Case 20-10343-LSS   Doc 4660   Filed 05/18/21   Page 2 of 2




                                         EXHIBIT A



Via Email
Erin R. Fay
Gregory J. Flasser
Bayard, P.A
efay@bayardlaw.com
GFlasser@bayardlaw.com

James P. Ruggeri
Joshua D. Weinberg
Abigail W. Williams
Eric S. Goldstein
Shipman & Goodwin LLP
jruggeri@goodwin.com
jweinberg@goodwin.com
awilliams@goodwin.com
egoldstein@goodwin.com




RLF1 25333622v.1
